       Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 1 of 29



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION


 ROSIE YANAS, et al.                              §
 Plaintiffs,                                      §
                                                  §
 vs.                                              § CIVIL ACTION NO.: 3:20−cv−00141
                                                  §
 ANTONIOS PAGOURTZIS, et al.                      §
 Defendants.                                      §


       DEFENDANT LUCKYGUNNER’S RULE 12(b)(6) MOTION TO DISMISS
                AND MEMORANDUM OF LAW IN SUPPORT

         Defendant, LuckyGunner, LLC (“LuckyGunner”), by its undersigned attorneys, and

pursuant to Fed. R. Civ. P. 12(b)(6), moves to dismiss Plaintiffs’ Third Amended Petitio n

and First Amended Petition.

                                     INTRODUCTION

         This consolidated lawsuit arises from the criminal shooting at Santa Fe High School

in May 2018. Plaintiffs, here, include two groups – the “Yanas Plaintiffs” and the “Beazle y

Plaintiffs” – who were tragically injured or killed by the shooter.      Plaintiffs wrongly

contend LuckyGunner is legally responsible for the shooter’s criminal acts because it sold

ammunition allegedly used in the shooting without verifying the truth of the purchaser’s

representation that he was not less than 21 years old, the minimum age for legal possession

of ammunition used only in handguns.

         Plaintiffs’ case should be dismissed because, under the facts alleged, LuckyGunner

did not violate any law applicable to ammunition sales in Texas, and neither the federal



                                              1
4839-6725-1388.1
       Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 2 of 29



statute governing LuckyGunner’s sale nor Texas law imposed a duty on LuckyGunner to

conduct an investigation into the purchaser’s represented age, or a duty to protect Plaintiffs

from the purchaser’s subsequent criminal acts. The existence of a duty is question of law

for the Court to decide. Otis Engineering Corp. v. Clark, 668 S.W. 2d 307, 308-11 (Tex.

1983).

         Plaintiffs’ case should be dismissed for the additional reason that LuckyGunner has

threshold immunity under the Protection of Lawful Commerce in Arms Act, 15 U.S.C. §

7901 et seq. (“PLCAA”), from any claim based, in whole or in part, on its alleged failure

to exercise reasonable care to verify that the purchaser represented his age truthfully.

Whether LuckyGunner is entitled to immunity under the PLCAA is a question of law

appropriately decided under Rule 12(b)(6). See, e.g., Phillips v. Lucky Gunner, LLC, 84 F.

Supp. 3d 1216, 1220 (D. Colo. 2015); Jefferies v. District of Columbia, 916 F. Supp. 2d

42, 44 (D.D.C. 2013).

THE YANAS PLAINTIFFS’ THIRD AMENDED PETITION (“Yanas TAP”) AND
 THE BEAZLEY PLAINTIFFS’ FIRST AMENDED PETITION (“Beazley FAP”)

         In their original petitions, Plaintiffs named only the shooter and his parents as

defendants, alleging various negligence and intentional tort theories of liability. Plaintif fs’

now operative, amended petitions added five additional defendants: (1) LuckyGunner, (2)

Red Stag Fulfillment, LLC (“Red Stag”), (3) Mollenhour Gross, LLC (“MG”), (4) Jordan

Mollenhour (“Mollenhour”), and (5) Dustin Gross (“Gross”) (collectively, “Defendants ”).

Plaintiffs allege that Red Stag, a third-party logistics company, packaged and shipped the

ammunition, which non-party FedEx then delivered. (DE 1-3 at pp. 133-183, Yanas TAP


                                               2
4839-6725-1388.1
       Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 3 of 29



at ¶41; DE 1-3 at pp. 193-218, Beazley FAP at ¶33.) MG allegedly owns LuckyGunner

and Red Stag, and Mollenhour and Gross allegedly own MG. (Yanas TAP at ¶58; see also

Beazley FAP at ¶64.) The alleged liability of each of these Defendants is predicated on

LuckyGunner’s online sale of ammunition allegedly used in the shooting. (See e.g., Yanas

TAP at ¶¶80, 17-24, 40-41, 54-70; Beazley FAP at ¶¶30-32, 34, 41-49, 60-72, 75-76.)

         Plaintiffs allege LuckyGunner’s sale of the ammunition constituted negligence and

negligence per se. (Yanas TAP at ¶¶125-141; 152-165; Beazley FAP at ¶¶41-49, 75-78.)1

The crux of Plaintiffs’ claims is that LuckyGunner violated the Youth Handgun Safety Act,

18 U.S.C. § 922(x)(1)(B), when it sold ammunition allegedly used in the shooting. Section

922(x)(1)(B) prohibits the transfer of ammunition “suitable for use only in a handgun” to

a person who the “transferor knows or has reasonable cause to believe” is under 21 years

old. Plaintiffs also allege that LuckyGunner aided and abetted the shooter’s violation of

18 U.S.C. § 922(x)(2)(B), which makes it unlawful for a person under 21 years old to

possess ammunition “suitable for use only in a handgun.” (See Yanas TAP at ¶¶44, 73-77,

128, 133, 139-140, 153, 160-161; Beazley FAP at ¶¶45, 53, 68, 75-76.) 2




1 Plaintiffs also assert derivative or collateral claims that the Defendants were grossly negligent,
and that vicarious liability exists for LuckyGunner’s ammunition sale based on claims styled as
“civil conspiracy” and “piercing the corporate veil”. (Yanas TAP at ¶¶166-189; Beazley FAP at
¶¶50-74, 79-82.) The Beazley Plaintiffs further assert a bare-bones “res ipsa loquitor” claim,
alleging that the “guns and ammunition were within the exclusive control” of unspecified
defendants at an unspecified time. (Beazley FAP at ¶¶90.)
2 Section 922(x)(1) does not place an age-based restriction on the sale or possession of ammunition
that is suitable for use in rifles and shotguns. The ammunition at issue in this case—.38 caliber—
was suitable for use in rifles, and therefore was not “suitable for use only in a handgun.”

                                                 3
4839-6725-1388.1
       Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 4 of 29



                          RULE 12(B)(6) LEGAL STANDARDS

         A complaint that fails to state a claim upon which relief can be granted should be

dismissed pursuant to Rule 12(b)(6). A plaintiff’s factual allegations “must be enough to

raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). A complaint must contain sufficient factual matter to state a claim

for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         A complaint must “amplify a claim with some factual allegations in those contexts

where such amplification is needed to render the claim plausible.” Iqbal, 556 U.S. at 670.

“To enter the realm of plausible liability,” a complaint must satisfy two hurdles. Twombly,

550 U.S. at 557 n. 5. To clear the initial hurdle, a plaintiff must frame a “complaint with

enough factual matter (taken as true) to suggest” that he is entitled relief. Twombly, 550

U.S. at 556. As to what constitutes sufficient “factual matter,” the Supreme Court has

cautioned that a legal conclusion is not transformed into a factual allegation merely because

a complaint represents its conclusions as facts. Papasan v. Allain, 478 U.S. 265, 286

(1986). Furthermore, it is “not . . . proper to assume that [a plaintiff] can prove facts that

it has not alleged.”    Associated Gen. Contractors of Calif. V. Calif. State Council of

Carpenters, 459 U.S. 519, 526 (1983).

         To clear the second hurdle, the factual allegations must do more than claim conduct

“merely consistent” with actionable wrongdoing. Iqbal, 556 U.S. at 678. Failure to do so

“stops short of the line between possibility and plausibility of entitlement to relief.” Id.

Where the pleaded facts “do not permit the court to infer more than the mere possibility of

misconduct,” the complaint is insufficient to state a claim. Iqbal, 556 U.S. at 679.

                                              4
4839-6725-1388.1
        Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 5 of 29



Determining whether a complaint states a plausible claim is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Id. In

short, a complaint should be dismissed, when, on its face, it is devoid of facts necessary for

the plaintiff to prevail under the cause of action asserted, or when the complaint itself

discloses facts that necessarily defeat the causes of action pled.

                                       ARGUMENT

         Under these established principles, Plaintiffs have failed to state viable claims

against LuckyGunner.      The PLCAA applies to this lawsuit, and although a well-ple aded

negligence per se claim is an exception to PLCAA immunity, Plaintiffs’ claim is not well-

pled.     Plaintiffs have not alleged facts showing that LuckyGunner violated Section

922(x)(1)(B) because it knew the purchaser was a juvenile, or that the juvenile gave

LuckyGunner a reasonable cause to believe he was not old enough to purchase the

ammunition. Indeed, Plaintiffs have alleged that contrary information was provided to

LuckyGunner: The purchaser certified he was not under 21 years old. To circumvent this

alleged fact, Plaintiffs seek to impose a much broader duty than Section 922(x)(1)(B)

requires: a duty of inquiry—essentially a background check on ammunition purchasers—

that neither Congress nor the Texas legislature has seen fit to require.

         Plaintiffs’ ordinary negligence claim is barred because the PLCAA does not provide

an exception for ordinary negligence actions. But even if Congress had provided such an

exception to PLCAA immunity, Plaintiffs’ ordinary negligence action fails because

LuckyGunner did not owe Plaintiffs a duty under Texas law to protect them from the

shooter’s criminal acts. Plaintiffs’ remaining derivative and collateral claims fail along

                                              5
4839-6725-1388.1
       Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 6 of 29



with Plaintiffs’ failed negligence and negligence per se claims. 3

         A.        The PLCAA Generally Prohibits Actions Against Ammunition Sellers
                   for Damages Arising From the Criminal Misuse of Ammunition by
                   Third Parties.

         The PLCAA generally prohibits lawsuits against firearms and ammunitio n

manufacturers, distributors, sellers, dealers, and importers for damages arising from the

criminal misuse of firearms and ammunition by third parties. 15 U.S.C. § 7903(5)(a); 15

U.S.C. § 7901(b)(1). Among the findings made by Congress was that “[t]he manufacture,

importation, possession, sale, and use of firearms and ammunition in the United States are

heavily regulated by Federal, State and local laws” and those engaged in firearms and

ammunition sales “are not, and should not be, liable for the harm caused by those who

criminally misuse” firearms and ammunition. 15 U.S.C. §§ 7901(a)(4) & (a)(5).

         In providing immunity for such actions, Congress recognized that under long-

standing common law, manufacturers and sellers are not responsible for criminal acts

perpetrated with firearms and ammunition. See 15 U.S.C. § 7901(a)(7) (“The liability

actions commenced or contemplated by the Federal Government, States, municipalities,

and private interest groups and others are based on theories without foundation in hundreds



3 Defendants Red Stag, MG, Mollenhour, and Gross are filing contemporaneous Rule 12(b)
motions, which include Rule 12(b)(2) arguments based on the absence of personal jurisdiction ,
among other grounds. Defendants have reviewed Galveston District Court Rules of Practice (No.
6) for Rule 12(b) motions, which also references Rule 12(a)’s “time requirements” for Rule 12(b)
motions. Because the present action was removed from state court, Rule 81(c) is also implicated,
and, out of an abundance of caution, Defendants file their Rule 12(b) motions and forego serving
Plaintiffs with letters of intent to file motions to dismiss. Although Defendants do not believe
amendments to the operative petitions would have merit or cure the dispositive arguments
presented in Defendants’ motions, the option to amend remains under the practice in this Division
and Rule 15(a)(1)(B).

                                               6
4839-6725-1388.1
       Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 7 of 29



of years of the common law and jurisprudence of the United States and do not represent a

bona fide expansion of the common law.”).               Congress found lawsuits seeking to hold

firearm and ammunition industry members liable for damages resulting from crimina l

firearm and ammunition misuse to be “an abuse of the legal system,” and it enacted the

PLCAA to ensure that those who are involved, inter alia, in the sale of ammunition are not

subjected to lawsuits alleging “harm caused by those who criminally or unlawfully” misuse

ammunition. See 15 U.S.C. §§ 7901(a)(5) & (6). 4

         This lawsuit falls squarely within the immunity the PLCAA affords to ammunitio n

sellers. The PLCAA states that “[a] qualified civil liability action may not be brought in

any Federal or State court” against, inter alia, any seller of ammunition. 15 U.S.C. § 7902.

Congress defined a “qualified civil liability action” as:

                   [A] civil action or proceeding or an administrative proceeding brought
                   by any person against any manufacturer or seller of a qualified
                   product, or a trade association, for damages, punitive damages,
                   injunctive or declaratory relief, abatement, restitution, fines, penalties,
                   or other relief, resulting from the criminal or unlawful misuse of a
                   qualified product by the person or by a third party….”


4  Every federal and state appellate court to address the constitutionality of the PLCAA has found
it constitutional. See Ileto v. Glock, 565 F.3d 1126, 1138-42 (9th Cir. 2009), cert denied, 130 S.Ct.
3320 (2010); City of New York v. Beretta, 524 F.3d 384, 392-98 (2nd Cir. 2008), cert denied, 129
S. Ct. 3320 (2009); District of Columbia v. Beretta, 940 A.2d 163, 172-82 (D.C. 2008), cert denied,
129 S. Ct. 1579 (2009); Estate of Kim ex rel v. Coxe, 295 P.3d 380, 382-92 (Alaska 2013); Adames
v. Sheehan, 909 N.E.2d 742, 764-65 (Ill. 2009), cert denied, 130 S.Ct. 1014 (2009). In addition, at
least three trial courts have issued opinions affirming the PLCAA’s constitutionality. See Phillips,
84 F. Supp. 3d at 1222; Estate of Charlot v. Bushmaster Firearms, Inc., 628 F. Supp. 2d 174, 182-
86 (D.D.C. 2009); Gilland v. Sportsmen’s Outpost, Inc., 2011 WL 2479693, *16-23 (Conn. Super.
May 26, 2011). And numerous courts have applied the PLCAA to dismiss lawsuits without
confronting challenges to its constitutionality. See, e.g., Al-Salihi v. Gander Mountain, Inc., 2013
WL 5310214 (N.D.N.Y. Sept. 20, 2013); Jeffries v. District of Columbia, 916 F. Supp. 2d 42
(D.D.C. Jan. 8, 2013); Bannerman v. Mountain State Pawn, Inc., 2010 WL 9103469 (N.D.W.Va.
Nov. 5, 2011); Ryan v. Hughes-Ortiz, 81 Mass.App.Ct. 90 (Mass. App. 2012).

                                                    7
4839-6725-1388.1
       Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 8 of 29



15 U.S.C. § 7903(5)(A).

         A “qualified product” includes ammunition as defined in 18 U.S.C. § 921(a)(17)(A)

(“The term ‘ammunition’ means ammunition or cartridge cases, primers, bullets, or

propellant powder designed for use in any firearm.”). 15 U.S.C. § 7903(4). The PLCAA

defines “seller” as “a person engaged in the business of selling ammunition . . . at the

wholesale or retail level.” 15 U.S.C. § 7903(6)(c). The PLCAA further defines “engaged

in the business” as “a person who devotes time, attention, and labor to the sale of

ammunition as a regular course of trade or business with the principal objective of

livelihood and profit through the sale or distribution of ammunition.” 15 U.S.C. § 7903(1)

(emphasis added). Plaintiffs’ allegations demonstrate LuckyGunner is a “seller” of a

“qualified product,” and entitled to PLCAA protection.

           Although Congress provided certain, narrow exceptions to “qualified civil liability

action” immunity under the PLCAA, including a negligence per se action, Plaintif fs’

allegations are not sufficient to trigger the exception, and LuckyGunner is entitled to

immunity. See 15 U.S.C. § 7903(5)(A)(i)-(vi).

         B.        Plaintiffs’ Negligence Per Se Claim Is Insufficiently Pleaded and Should
                   Be Dismissed.

         For a cause of action to avoid PLCAA immunity, it must be recognized under

applicable state law and sufficiently pleaded.     5   Plaintiffs’ negligence per se claim is the



5
 The PLCAA does not create a negligence per se action or any other cause of action because
Congress expressly provided that the PLCAA does not “create a public or private cause of action
or remedy” for persons harmed by the criminal misuse of firearms or ammunition. 15 U.S.C. §
7903(5)(C).

                                               8
4839-6725-1388.1
       Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 9 of 29



only potential exception to PLCAA immunity in this case.         6   That claim is based on the

allegation that LuckyGunner violated Section 922(x)(1)(B) because it transferred .38

caliber ammunition to the shooter, who, despite representing that he was not under 21 years

old, was a 17 year old juvenile.       (Yanas TAP at ¶¶43-44, 55-57, 66-69, 73-76, 80, 128,

133-136, 139-140, 153, 156-157, 159-162; Beazley FAP at ¶¶30-32, 41, 45, 48, 52-54, 69-

70, 75-76.)

         Section 922(x)(1)(B) provides that:

                   (1) It shall be unlawful for a person to sell, deliver, or
                   otherwise transfer to a person who the transferor knows or has
                   reasonable cause to believe is a juvenile—
                         (A) a handgun; or
                         (B) ammunition that is suitable for use only in a handgun.

         Thus, a violation of Section 922(x)(1)(B) requires that: (1) the transferor actually

knows or is a given reasonable cause to believe the purchaser of the ammunition is a

juvenile, and (2) the ammunition transferred is “suitable for use only in a handgun. ”

Plaintiffs’ allegations fail to satisfy either element, and they have not therefore plausib ly

alleged a violation of the statute.




6Another negligence-based exception to PLCAA immunity is an action for negligent entrustment,
15 U.S.C. § 7903(5)(A)(ii), which Plaintiffs have not attempted to plead against the Defendants.
For good reason: Texas does not recognize a negligent entrustment action against the seller of a
product: “[W]e find negligent entrustment does not apply to the sale of a chattel.” Nat'l
Convenience Stores, Inc. v. T.T. Barge Cleaning Co., 883 S.W.2d 684, 687 (Tex. App. 1994), writ
denied (Jan. 12, 1995); James v. Fiesta Mart, Inc., 21 S.W.3d 301, 304 (Tex. App. 1999); Allen v.
Wal-Mart Stores, LLC, 2017 WL 978702, *11 (S.D. Tex. Mar. 14, 2017) (collecting cases), motion
for relief from judgment denied, 2017 WL 7688383 (S.D. Tex. May 31, 2017).

                                                 9
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 10 of 29



                   1.   Plaintiffs have not plausibly alleged LuckyGunner knew or was
                        given a reasonable cause to believe the purchaser was a juvenile.

         As to the first element, Plaintiffs have not pleaded facts showing LuckyGunner

actually knew the purchaser was a juvenile. Indeed, Plaintiffs could never adequately plead

LuckyGunner’s actual knowledge because they affirmatively allege facts that defeat its

existence. Plaintiffs allege that to complete the sale of ammunition, the purchaser “was

required” to “check a box agreeing to a standard set of terms and conditions, one of which

is that the purchaser is not under 21.” (Yanas TAP at ¶74; see also Beazley FAP at ¶¶69-

70.) Plaintiffs allege that as part of LuckyGunner’s “Terms and Conditions” the “customer

agrees that he or she is ‘not currently less than twenty-one (21) years old’”. (Yanas TAP at

¶68; see id. at ¶76; see also Beazley FAP at ¶69-70.) 7 Thus, the information communicated

by the purchaser to LuckyGunner was that he was not under 21 years old.

         With respect to Plaintiffs’ burden to plead that LuckyGunner was nevertheless given

a reasonable cause to believe the purchaser was a juvenile, they claim only that the

purchaser’s use of an American Express gift card to purchase the ammunition provided

constructive notice to LuckyGunner that the purchaser was underage. This allegation is



7  See also LuckyGunner’s terms and conditions: https://www.luckygunner.com/terms-and-
conditions (last visited May 4, 2020). “‘[D]ocuments that a defendant attaches to its motion to
dismiss are considered part of the pleadings if they are referred to in the plaintiff’s complaint and
are central to [its] claim.’” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.
2000) (citation omitted). “By such attachments the defendant simply provides additional notice of
the basis of the suit to the plaintiff and aids the Court in determining whether a claim has been
stated.” Allen v. Wal-Mart Stores, LLC, 2017 WL 978702, *6 (S.D. Tex. Mar. 14, 2017) (citing
Collins, 224 F.3d at 499). And “attachments may also provide the context from which any
quotation or reference in the motion is drawn to aid the court in correctly construing that quotation
or reference.” Allen, 2017 WL 978702 at *6 (citing In re Enron Corp. Securities, Derivative &
“ERISA” Litig., No. H–04–0087, 2005 WL 3504860, at 11 n.20 (S.D. Tex. Dec. 22, 2005)).

                                                 10
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 11 of 29



absurd and should be rejected as implausible and nonsensical. It is common knowledge

that persons of all ages frequently use gift cards to make online purchases of all types of

products, and their use does not in any sense convey information about the card user’s age.

Determining whether an allegation is plausible is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at

679. If an allegation is so general that it encompasses a wide swath of conduct, much of it

innocent, then a plaintiff has “not nudged [his] claims across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570.

         Illustrating this point is Phillips v. Lucky Gunner, LLC, 84 F. Supp. 3d 1216 (D.

Colo. 2015), a lawsuit that arose from a shooting at a movie theater in Aurora, Colorado.

In Phillips, the court also rejected as implausible the plaintiffs’ allegation that the large

quantity of ammunition purchased provided LuckyGunner with actual or constructive

knowledge of the purchaser’s criminal intent:

                   The only fact that plaintiffs offer to suggest that defendants should
                   have questioned Holmes is the amount of ammunition and other
                   potentially dangerous materials that he purchased, but there is nothing
                   inherently suspicious about large internet orders. Consumers often
                   buy large quantities of goods over the internet for the convenience of
                   one transaction and to secure a better price. Indeed, one of the
                   defendants' trade names is htttp://www.BulkAmmo.com (emphas is
                   added). Tellingly, there are no allegations that the quantities
                   purchased by Holmes exceed any state or federal law placing limits
                   on the amount of ammunition or other dangerous material a person
                   may possess at any one time.

Id. at 1226. LuckyGunner was held to have no reason to know, despite conclusor y

allegations to the contrary, that the shooter was dangerous or an otherwise prohibited

purchaser.

                                                 11
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 12 of 29



         The result in this case should be no different.     Plaintiffs have not pled facts

demonstrating that LuckyGunner knew the purchaser was a juvenile, but have alleged that

the purchaser provided contrary information to LuckyGunner—that he was not under 21

years old. And Plaintiffs do not plausibly allege that any other information imparted to

LuckyGunner by the purchaser gave it “a reasonable cause to believe” he was not legally

entitled to purchase the ammunition. There is nothing “inherently suspicious” about the

use of an AmEx gift card to make an online purchase of goods.

         Like the court in Phillips, courts in Texas and across the country have recognized

that the reasonable cause to believe standard does not include a duty to independe ntly

investigate a purchaser’s qualifications to purchase and possess firearms or ammunitio n.

See Bryant v. Winn–Dixie Stores, Inc., 786 S.W.2d 547, 549 (Tex. App.—Ft. Worth 1990,

writ denied) (federal firearm statute does not impose a duty on the part of an ammunitio n

seller to inquire into criminal history or mental stability of purchaser); Knight v. Wal-Mart

Stores, 889 F.Supp. 1532, 1536 (S.D. Ga. 1995) (the “reasonable cause to believe” standard

“does not simulate the common law duty of ordinary care,” and create a duty of inquiry).

         To establish a seller had “reasonable cause to believe” a person was a prohibited

purchaser, there must be a plausible allegation that the seller had “knowledge of facts

which, although not amounting to direct knowledge, would cause a reasonable person,

knowing the same things, to conclude that the other person was in fact” a prohibited

purchaser. United States v. Fifty-Two Firearms, 362 F.Supp. 2d 1308, 1313 (M.D. Fla.

2005). The standard is a subjective inquiry and requires the defendant’s “scienter to be

evaluated through the lens of the particular defendant, rather than from the perspective of

                                             12
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 13 of 29



a hypothetical reasonable man.” United States v. Munguia, 704 F.3d 596, 603 (9th Cir.

2012). The “reasonable cause to believe” standard “when used for civil liability, is more

favorable to [defendants] than the common law negligence standard” because it requires a

reason to believe that a fact exists, not merely reason to believe that a fact might exist on

further inquiry. Knight, 889 F.Supp. at 1536-37 (“[A] dealers’ duty of care under general

principles of negligence . . . varies substantively” from “the specific requirements of the

[GCA].”). 8 The cases addressing the “reasonable cause to believe” standard in the context

of firearms and ammunition sales focus on what a defendant actually knew at the time of

the sale and what reasonable inferences could be drawn from those subjectively known

facts. See, e.g., United States v. Collins, 350 F.3d 773, 777 (8th Cir. 2003) (Gun Control

Act § 922(d)(3) requires an evaluation of transferor’s knowledge of the transferee’s status

as an unlawful drug user “at the time” of transfer). What additional knowledge could have

been discovered by a seller on further inquiry is irrelevant to whether the seller had a

“reasonable cause to believe.”

         Heatherton v. Sears, Roebuck and Co., 445 F.Supp. 294, 304-05 (D. Del. 1978),

rev’d on other grounds, 593 F.2d 526 (3d. Cir. 1978), further illustrates the point. There,

the defendant was alleged to have negligently sold a firearm to a convicted felon, who used



8 The “reasonable cause to believe” standard “is present in numerous federal statutes.” United
States v. Saffo, 227 F.3d 1260, 1268 (10th Cir. 2000) (prosecution for possession with intent to
distribute pseudoephedrine under 21 U.S.C. § 841(d)(2)) (collecting federal statutes, including the
GCA)). The type of factual allegations required to show “reasonable cause to believe” is not
substantially different from actual knowledge. United Sates v. Johal, 428 F.3d 823, 828 (9th Cir.
2005). Both standards “turn[] on the facts actually known by the defendant in a particular case,”
not what could have been learned based on a reasonable inquiry. Id.

                                                13
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 14 of 29



the firearm to injure the plaintiff. The plaintiff claimed the defendant violated § 922(b)(2)

of the Gun Control Act and was guilty of common law negligence because it did not

investigate the truthfulness of the purchaser’s answer on the sales transaction form that he

had not been convicted of a felony. According to the plaintiff, the defendant would have

discovered the felony conviction “merely by making one phone call” to the local police

department. Id. at 310. 9 The court, however, refused to recognize a common law duty on

the part of a firearm seller to investigate purchasers. Relying on sections 308 and 390 of

the Restatement (Second) of Torts dealing with negligent entrustment of chattels, the court

observed that “the comments to the sections do not suggest that the controller or supplier

has any duty to make an investigation of the background of the person to whom he entrusts

the item.” Id. at 302. The court reasoned:

                   This Court feels some reluctance to create new standards of conduct
                   for sellers when legislators have declined to incorporate such
                   standards into the statutory schemes. Finally, it is difficult to define
                   the limits of a possible duty to investigate on the part of firear ms
                   sellers. Plaintiffs urge that they would expect a seller only to take
                   steps which are “reasonable” in light of the possible risk to human
                   life. However, they do not suggest any way to define the amount of
                   effort which would be reasonable.

Id. at 304-05.

         In Heatherton, the defendant “had no actual knowledge” of the purchaser’s crimina l

record, and there was nothing else that gave the defendant a “reason to know” the purchaser

lied on the sales transaction form about his criminal history, such as “conversation or


9 The Heatherton case was decided before federal law required that firearms purchasers be
subjected to law enforcement background checks. Heatherton remains instructive federal law
concerning ammunition sales, for which background checks are not required.

                                                 14
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 15 of 29



demeanor.” Id. at 304. With regard to the claim that the defendant violated § 922(b)(2) of

the Gun Control Act by not confirming that the sale was in compliance with state law, the

court similarly held that when a dealer is “unaware of circumstances that would detract”

from the conclusion that a purchase is in compliance with the law, a dealer has “reasonab le

cause to believe that a purchase is not in violation” of § 922(b)(2) of the Gun Control Act.

Id. at 300-01.

         The policy implications of imposing a duty to inquire based on reasonable care

would be substantial, and satisfying such an open-ended duty in day-to-day transactio ns

impossible. As the court in Phillips recognized:

                   Imposing the broader “reasonable care” standard on supplie rs,
                   encompassing obligations to inquire, investigate, screen, monitor and
                   evaluate buyers and their intentions, would potentially create limitless
                   supplier liability. This is the very reason why suppliers of chattel are
                   required to act only on their actual knowledge or facts from which
                   knowledge may be reasonably inferred.

Phillips, 84 F. Supp. 3d at 1226 (emphasis added). Without a clearly defined standard to

follow—best provided by statute—persons transferring ammunition will be faced with the

inevitable dilemma of not knowing what type or amount of inquiry into the transferee is

“reasonable” and thus legally sufficient.          As a result, every transfer of ammunitio n

subsequently used in a crime can be alleged to have been unreasonable and subject to

litigation based on an alleged inadequate inquiry. This dilemma is why courts have long

recognized that ammunition sellers do not owe a duty of inquiry. See e.g., Bryant v. Winn–

Dixie Stores, Inc., 786 S.W.2d at 549.




                                                  15
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 16 of 29



                   2.   The ammunition purchased was not “suitable for use only in a
                        handgun.”

         Plaintiffs also fail to satisfy the second element of Section 922(x)(1)(B) violation –

that the ammunition was “suitable for use only in a handgun” – because their claim that

LuckyGunner sold .38 caliber ammunition that is “suitable for use only in a handgun” is

conclusory and not well-pled.       Nor could Plaintiffs ever sufficiently plead facts to support

this conclusion because there is a long list of commercially available long-guns (i.e., not

“a handgun”) designed to fire such ammunition. 10 See Wal-Mart Stores, Inc.v. Tamez, 960

S.W. 2d 125, 128-130 (Tex. App.—Corpus Christi 1997, pet. denied) (holding ammunitio n

seller was not negligent per se as a matter of law in selling ammunition to a 19-year-old

person that could be fired in both a handgun and a rifle).




10 A “handgun” is defined by 18 U.S.C. § 921(a)(29). In contrast, long-guns, i.e., a “shotgun” and
a “rifle” are defined by 18 U.S.C. § 921(a)(5) and (a)(7), respectively. Commercially available
rifles that are chambered for .38 special caliber ammunition include the following firearms:
http://www.winchesterguns.com/products/rifles/model-1873/model-1873-current-
products/model-1873-carbine.html            (last       visited      on        Apr.       28,       2020);
http://www.winchesterguns.com/products/rifles/model-1866/model-1866-current-products/1866-
deluxe-octagon.html (last visited on Apr. 28, 2020); https://www.henryusa.com/rifles/big-bo y-x-
model/ (last visited on Apr. 28, 2020); https://www.henryusa.com/rifles/single-shot-rifle/ (last
visited on Apr. 28, 2020); https://www.henryusa.com/rifles/henry-big-boy-carbine/ (last visited on
Apr. 28, 2020); https://rossiusa.com/lever-action/r92-357mag-16-58-rds-triple-black/ (last visited
on Apr. 28, 2020); https://www.cimarron-firearms.com/1866-short-rifle-38-special-20-oct-
barrel.html (last visited on Apr. 28, 2020); https://www.cimarron-firearms.com/1866-carbine-
with-saddle-ring-38-special-19-rnd-barrel.html          (last   visited     on     Apr.     28,     2020);
https://www.marlinfirearms.com/lever-action/model-1894/model-1894c (last visited on Apr. 28,
2020);         https://www.taylorsfirearms.com/long-guns/cartridge-rifles/1866-lever-action/1866-
rifle.html (last visited on Apr. 28, 2020); https://www.uberti-usa.com/1866-yellowboy-rifle (last
visited on Apr. 28, 2020). Although potentially subject to the judicial notice doctrine, see Fed. R.
Evid. 201(b), these public websites are not provided for consideration under Rule 12(b)(6) but
rather to underscore Plaintiffs’ inability to ever, in good faith, sufficiently re-plead their negligence
per se claim.

                                                   16
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 17 of 29



         In challenging LuckyGunner’s sale of the .38 caliber ammunition, Plaintiffs seek to

rewrite the operative phrase, “suitable for use only in a handgun” (emphasis added) to read:

“suitable for use in a handgun.” Their revision renders the word “only” superfluous, and

violates the well-established rule of statutory construction that all words used in a statute

are to be given their effect. Moskal v. United States, 498 U.S. 103, 109 (1990) (noting the

“established principle that a court should give effect, if possible, to every clause and word

of a statute”) (internal quotations and citations omitted).        Were Plaintiffs’ flawed

interpretation of the operative phrase accepted, legislative intent would be frustrated and

application of federal firearms statutes nationwide would be altered in ways not intended

by Congress—effectively criminalizing lawful transfers of many types of hunting and

sporting long gun ammunition to persons under 21 years old. The plain language of Section

922(x)(1)(B) demonstrates this is not the outcome Congress intended.

         C.        Plaintiffs’ Attempt to Circumvent the Legislative Branches of
                   Government and Imprope rly Impose a Duty in Persons Selling
                   Ammunition to Investigate Purchasers.

         As discussed above, Plaintiffs’ interpretation of the operative language of Section

922(x)(1)(B) and (x)(2)(B) is flawed, and would create a violation when a person transfers

ammunition to a juvenile that is suitable for use in both long guns and handguns (i.e.,

ammunition not “suitable for use only in a handgun.”). Plaintiffs are thus attempting to

rewrite federal statutory law by seeking to impose—through judicial fiat—a duty on non-

FFL holders (including private citizens) to conduct background checks before transferr ing,

gifting or trading long gun ammunition—a duty impacting both the transferors and

transferees that no federal or Texas state statute requires.

                                              17
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 18 of 29



         The role legislatures have in regulating firearms and ammunition sales is reflected

in one of the stated purposes of the PLCAA: “[t]o preserve and protect the Separation of

Powers doctrine” found in the United States Constitution. 15 U.S.C. § 7901(b)(6).

Congress deemed the PLCAA necessary because “liability actions” were seen as

“attempt[s] to use the judicial branch to circumvent the legislative branch of governme nt. ”

15 U.S.C. § 7901(a)(8).     Here, Plaintiffs seek to do exactly that: circumvent the policy

choice made by Congress, and implicitly by the Texas legislature, that ammunition sellers

do not have a duty to inquire, i.e., conduct a background investigation, on purchasers.

         Courts across the country have consistently held that, with respect to firearms and

ammunition, courts should not “create new standards of conduct for sellers when

legislatures have declined to incorporate such standards into statutory schemes.”

Heatherton, 445 F.Supp. at 304-05 (declining to impose duty to investigate on firear m

sellers); City of Chicago v. Beretta U.S.A. Corp., 821 N.E.2d 1099, 1121 (Ill. 2004)

(“[T]here are strong public policy reasons to defer to the legislature in the matter of

regulating the manufacture, distribution, and sale of firearms.”); Penelas v. Arms Tech.,

Inc. 778 So. 2d 1042, 1045 (Fla. App. 2001) (“[T]he judiciary is not empowered to ‘enact’

regulatory measures in the guise of injunctive relief. The power to legislate belongs not to

the judicial branch of government, but to the legislative branch.”); People v. Sturm, Ruger,

761 N.Y. 2d 192, 203 (N.Y. App. 2003) (“As for those societal problems associated with,

or following, legal handgun manufacturing and marketing, their resolution is best left to

the legislative and executive branches.”); In re Firearms Cases, 126 Cal. App. 4th 959,

985 (Cal. App. 2005) (“While plaintiffs’ attempt to add another layer of oversight to a

                                             18
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 19 of 29



highly regulated industry may represent a desirable goal … [e]stablishing public policy is

primarily a legislative function and not a judicial function, especially in an area that is

subject to heavy regulation.”). 11

         Legislatures are able to enact laws that are uniformly applied, and they have

institutional flexibility to amend or repeal them, if necessary. Most importantly, a

legislative decision reflects, in theory, what the majority of citizens believe the law should

be, which is particularly important in policy areas on which the public may be divided.             If

a duty is to be imposed on ammunition transferors to investigate the backgrounds of

persons to whom they sell, gift or trade ammunition, defining the scope of such a duty is—

respectfully—the province of our federal and state legislative bodies, not this or any other

court.

         D.        LuckyGunner has Immunity from Ordinary Negligence Actions unde r
                   the PLCAA.

         Plaintiffs’ ordinary negligence claim is barred by the PLCAA.               The clear and

unambiguous language of the PLCAA demonstrates that Congress did not create an

exception to ammunition seller/distributor immunity for ordinary negligence actions. See

15 U.S.C. § 7903(5)(A)(i)-(vi); Ileto v. Glock, Inc., 565 F.3d 1126, 1135-36 (9th Cir. 2009)

(“Congress clearly intended to preempt common- law claims, such as general tort theories



11See also Hamilton v. Beretta U.S.A Corp., 96 N.Y. 2d 222, 239-40 (N.Y. App. 2001) (“[W]e
should be cautious in imposing novel theories of tort liability while the difficult problem of illegal
gun sales remains the focus of a national policy debate.”); McCarthy v. Olin Corp., 119 F. 3d148,
157 (2d Cir. 1997) (“To impose a duty on ammunition manufacturers to protect against criminal
misuse of its product would likely force ammunition products—which legislatures have not
proscribed, and which concededly are not defectively designed or manufactured and have some
socially valuable uses—off the market due to the threat of limitless liability.”).

                                                 19
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 20 of 29



of liability[,]” including “classic negligence” claims). If the patent omission of ordinary

negligence from the enumerated exceptions were not enough to reach that conclus io n,

Congress’s enumeration of two exceptions with a basis in negligence law—neglige nt

entrustment and negligence per se—should end any debate. See Ileto, 565 F.3d at 1135 n.

6 (“That exception demonstrates that Congress consciously considered how to treat tort

claims. While Congress chose generally to pre-empt all common-law claims, it carved out

an exception for certain specified common-law claims (negligent entrustment and

negligence per se).”).

         Nevertheless, Plaintiffs allege that Section 922(x)(1)(B) creates a duty that is

broader than the statute’s actual standard and includes a duty to exercise ordinary care in

the sale of ammunition.     Indeed, Plaintiffs claim that “companies that sell or deliver

firearms and ammunition have an obligation to exercise the highest duty of care[.]” (Yanas

TAP at ¶127; Beazley FAP at ¶44.)       But there is no ordinary negligence exception to

PLCAA immunity, let alone a duty to exercise the “highest duty of care.” See Delana v.

CED Sales, Inc., 486 S.W.3d 316, 321-22 (Mo. 2016) (reiterating that the PLCAA

expressly preempts all general negligence actions seeking damages resulting from the

criminal or unlawful use of a firearm); In re Estate of Kim ex rel Alexander, 295 P.3d at

386 (“The statutory exceptions do not include general negligence, and reading a general

negligence exception into the statute would make the negligence per se and neglige nt

entrustment exceptions a surplusage.”); Jefferies, 916 F.Supp.2d at 46 (PLCAA

“unequivocally” barred plaintiff’s negligence claim against the manufacturer of an “assault



                                            20
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 21 of 29



weapon.”); Gilland, 2011 WL 2479693 at **15-16 (PLCAA does not permit common law

negligence claims to proceed).

         Plaintiffs’ attempt to shoehorn an ordinary negligence standard into one of the six

enumerated exceptions to PLCAA immunity should be rejected.               Plaintiffs’ ordinary

negligence claim should be dismissed because it amounts to “a violation of a legal interest

that does not exist.” Ross v. State of Texas, Civ. A. No. H–10–2008, 2011 WL 5978029,

*8 (S.D. Tex. Nov. 29, 2011).

       E.          LuckyGunner Did Not Owe a Duty to Protect Plaintiffs from the
                   Shooter’s Intentional Criminal Acts.

         Even if Plaintiffs could avoid PLCAA immunity for an ordinary negligence action,

and had sufficiently pleaded a negligence per se action, their claims should still be

dismissed. Under Texas law, LuckyGunner did not owe a duty to protect Plaintiffs against

the shooter’s criminal acts. In Texas, “[t]here is no duty to control the conduct of third

persons absent a special relationship between the defendant and the third party, such as

employer-employee, independent contractor-contractee, parent-child.” Allen v. Wal-Mart

Stores, LLC, No. CV H-16-1428, 2017 WL 978702, at *10 (S.D. Tex. Mar. 14, 2017)

(citing Greater Houston Transp. Co. v. Phillips, 801 S.W. 2d 523, 525 (Tex. 1990)).

Within these special relationships, there is a presumed right and ability to control the

conduct of third persons, and in the absence of such a relationship there is no duty to control

a third person’s conduct causing harm. Loram v. Maintenance of Way, Inc. v. Ianni, 210

S.W. 3d 593, 596 (Tex. 2006). Here, because LuckyGunner did not have a recognized

special relationship with the purchaser, it had no right or ability to control the purchaser’s


                                              21
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 22 of 29



criminal use of the ammunition, and it did not have a duty to protect others from his

criminal conduct.

         Under very limited circumstances, Texas courts have recognized a duty to protect

against a third party’s conduct in the absence of a special relationship—but only when the

third party conduct is unquestionably the foreseeable result of the defendant’s alleged

negligence.        See, e.g., El Chico Corp. v. Poole, 732 S.W. 2d 306, 311-12 (Tex. 1987)

(holding that a tavern owner owed a duty to not serve alcohol to a person who it knew or

should have known was intoxicated because “[t]he risk and likelihood of injury from

serving alcohol to an intoxicated person whom the licensee knows will probably drive a car

is as readily foreseen as injury resulting from setting loose a live rattlesnake in a shopping

mall.”); Otis Engineering Corp. v. Clark, 668 S.W. 2d 307, 308-11 (Tex. 1983) (holding

that employer who sent an employee home in an “extreme state of intoxication” owed a

duty to person harmed by employee’s negligence). The court in these cases imposed a duty

on the tavern owner and employer to prevent another from driving while intoxica ted

because they had knowledge of both the person’s intoxication and his intention to drive.

The foreseeable consequences of driving while intoxicated was not questioned.

         However, in other circumstances, courts applying Texas law have refused to impose

a duty to control the conduct of another in the absence of a special relationship. For

example, in Allen, supra, the court declined to recognize a duty on the part of Wal-Mart to

protect the plaintiff’s decedent from harming herself despite an allegation that the harm

was reasonably foreseeable. The plaintiff sued Wal-Mart alleging claims sounding in

negligence and negligence per se predicated on the sale of an “abusable volatile chemica l

                                               22
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 23 of 29



in the form of a compressed inhalant” that was ultimately purchased and used by the

plaintiff’s decedent. Allen, at 2017 WL 978702, at *2. Wal-Mart moved to dismiss the

case. In response the plaintiff argued that Wal-Mart owed the decedent a duty to refrain

from this sale because, inter alia, it was “reasonably foreseeable” that the product would

be “misused” based on the nature of the chemical and the decedent’s purchase of a towel

that “could be used as paraphernalia” to inhale the chemical. Id. at *3.           In rejecting

Plaintiffs’ argument, the court held that the plaintiff’s allegations “did not rise to the level

required by Twombly” to support a finding that it was reasonably foreseeable that the

decedent intended to use the chemical product and the towel to harm herself. Id. at *16.

         With regard to ammunition sales, Texas courts and courts in other jurisdictio ns

recognize that intentional criminal conduct is not the foreseeable, even when the sale is

made to an underage person. “Unlike alcohol, the sale of ammunition does not impair the

user.” Cowart v. Kmart Corp., 20 S.W. 3d 779, 784 (Tex. App.—Dallas 2000, pet. denied)

(holding ammunition seller could not foresee that a sale to a seventeen year old would

result in intentional misuse of the ammunition). “While statutes regulating alcohol sales

to minors intend to prevent negligence that foreseeably occurs as a result of the minor's

impaired judgment resulting from drinking the intoxicating substance, statutes regulating

the sale of ammunition to minors intend to prevent injuries from the misuse of a dangerous

instrumentality by those too young to appreciate the danger.” Id.; see also Tamez, 960 S.W.

2d at 131 (holding that ammunition seller did not breach a duty to a third party by selling

ammunition to an alleged underage person in the absence of evidence that purchaser

“displayed immaturity or incompetence”); Chapman v. Oshman’s Sporting Goods, Inc.,

                                              23
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 24 of 29



792 S.W. 2d 785, 788 (Tex. App.—Houston [14th Dist.] 1990, writ. denied) (holding

intentional criminal conduct was not the foreseeable result of the sale of a handgun to an

underage buyer). 12 Reasonable foreseeability—whether addressed in connection with the

question of duty or proximate cause—is “not measured by hindsight, but instead by what

the actor knew or should have known at the time of the alleged negligence.” Boren v.

Texoma Medical Center, Inc., 258 S.W. 3d 224, 230 (Tex. 2008). “For a risk of harm to

be foreseeable, the injury must be of such a general character as might reasonably be

anticipated, and the injured party should be so situated with relation to the wrongful act

that injury to him or one similarly situated might reasonably have been foreseen.” Id.

         Again, even though LuckyGunner is not alleged to have known the purchaser was

under 21 years old, merely knowing or having a reason to know that an ammunitio n

purchaser is a minor does not make the purchaser’s subsequent criminal acts foreseeable.

In Holder v. Bowman, No. 07-00-0126-CV, 2001 WL 62596 (Tex. App.—Amarillo Jan.

25, 2001, pet. denied), a pawn shop sold ammunition to a 14-year-old boy, who

subsequently used the ammunition to commit murder. In affirming summary judgment for

the pawn shop, the court held that the pawn shop was not liable for negligently causing the


12 See also Rains v. Bend in the River, 124 S.W. 3d 580, 594 (Tenn. App. 2003) (finding
ammunition sellers should “be held to foresee only the sorts of misuse or mishandling of
ammunition that results from the purchaser’ being too young to appreciate the danger of
ammunition”); Robinson v. Howard Bros. of Jackson, Inc., 372 So. 2d 1074, 1076 (Miss. 1979)
(holding ammunition seller could reasonably assume that underage buyer would obey the criminal
law, and it was not reasonably foreseeable that the sale of ammunition would result premeditated
murder); Drake v. Wal-Mart, Inc., 876 P.2d 738, 741 (Okla. App. 1994) (seller of handgun to an
underage an person “could not be reasonably expected to foresee” person’s suicide); Williams ex
rel. Raymond v. Wal-Mart Stores East, L.P., 99 So. 3d 112 (Miss. 2012) (finding underage buyer
of ammunition was old enough to appreciate the danger of misusing ammunition, and holding that
seller had no reason to expect buyer would commit an intentional criminal act).

                                              24
4839-6725-1388.1
       Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 25 of 29



victim’s death because the minor’s criminal activity was not sufficiently foreseeable. The

court reasoned that:

                   A seller of firearms or ammunition generally has the right to assume
                   that a minor will act in a law abiding manner. While situations may
                   exist where a seller has specific information available to him which
                   could make criminal activity foreseeable as the result of the sale of a
                   firearm or ammunition to a minor, in this instance, there was no
                   evidence presented … to show that appellee had any facts from which
                   he should have been able to foresee [the minor’s] subsequent crimina l
                   act.

Id. at *5. In this case, there is no well-pled allegation that LuckyGunner should have been

able to foresee the shooter’s criminal acts. It is “not . . . proper to assume that [a plaintiff]

can prove facts that it has not alleged.” Associated Gen. Contractors of Calif, 459 U.S. at

526.

         There can be no presumption that the distribution or sale of ammunition carries a

risk of harm. Ammunition is the subject of lawful and constitutionally protected

transactions everyday all across the country, and it is used safely for entirely lawful

purposes by persons young and old. See Jackson v. City & County of San Francisco, 746

F.3d 953, 967 (9th Cir. 2014) (Second Amendment right to possess firearms implies a right

to sell and obtain the ammunition necessary to use them). There is simply no basis in

Plaintiffs’ allegations on which to conclude that the reasonably foreseeable result of the

ammunition sale in this case was murder.

         F.        Plaintiffs’ Remaining Claims Should Be Dismissed.

         Plaintiffs allege several additional claims against LuckyGunner that require a viable

underlying theory of liability. For example, “civil conspiracy” is not an independent cause


                                                 25
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 26 of 29



of action. See Four Bros. Boat Works, Inc. v. Tesoro Petrol. Cos., Inc., 217 S.W.3d 653,

668 (Tex. App.—Houston [14th Dist.] 2006, pet. denied). It is a derivative tort in which a

defendant’s liability is predicated on liability for some underlying tort. See id. The same

holds true for Plaintiffs’ “piercing the corporate veil” allegations, which is not a cause of

action but, instead, a means of imposing liability for an underlying cause of action. Wilson

v. Davis, 305 S.W. 3d 57, 68 (Tex. App.—Houston [1st Dist.] 2009, no pet.). If Plaintiffs

negligence and negligence per se claims fail, so must their civil conspiracy and piercing

the corporate veil allegations.

         Plaintiffs’ “gross-negligence” claim fails for a similar reason. Where a neglige nce

claim fails, a gross-negligence claim also fails because a finding of ordinary negligence is

the prerequisite. Wortham v. Dow Chem. Co., 179 S.W.3d 189, 201-02 (Tex. App.—

Houston [14th Dist.] 2005, no pet.); Shell Oil Co. v. Humphrey, 880 S.W. 2d 170, 174 (Tex.

App.—Houston [14th Dist.] 1994, writ denied) (negligence prerequisite for finding of gross

negligence). Again, if Plaintiffs negligence and negligence per se claims fail, so must their

gross negligence claim.

         The Beazley Plaintiffs have included a vaguely pleaded res ipsa loquitur liability

theory against all the defendants, including the shooter and his parents, but it is not a

separate cause of action. Jones v. Tarrant Cnty. Util. Co., 638 S.W. 2d 862, 865 (Tex.

1982). Rather, it is a rule of evidence that has no application to the alleged circumsta nc es

of this case. The rule will apply only if a plaintiff establishes that (1) the character of the

incident is such that it would not ordinarily occur in the absence of negligence and (2) the

instrumentality causing the injury is shown to have been under the management and control

                                              26
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 27 of 29



of the defendant. Id. at 865. The purpose of the rule is to relieve a plaintiff of the burden

of proving a specific act of negligence by a defendant when it is impossible for the plaintif f

to determine the sequence of events, or when the defendant has superior knowledge to

determine the cause of an incident. Plaintiffs do not plead any facts justifying applicatio n

of the rule, nor can they under the circumstances alleged. The firearms and ammunitio n

were under the control of the shooter at the time of the incident, not LuckyGunner, and

Plaintiffs have alleged and are able to prove the sequence of events that resulted in their

harm.

                                      CONCLUSION

         For all of the foregoing reasons, Defendant LuckyGunner, LLC requests that the

Court grant oral argument to evaluate this motion and grant its motion to dismiss.

LuckyGunner, LLC requests any further relief the Court deems appropriate.




                                              27
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 28 of 29



                                            RESPECTFULLY SUBMITTED,

                                             /s/ A.M. “Andy” Landry III
                                            A.M. “Andy” Landry III
                                            State Bar of Texas # 11868750
                                            S.D. Texas Bar # 15187
                                            GRAY REED & MCGRAW LLP
                                            1300 Post Oak Blvd., Suite 2000
                                            Houston, Texas 77056
                                            Telephone (713) 986-7000
                                            Facsimile (713) 986-7100
                                            Email: alandry@grayreed.com

                                            ATTORNEY IN CHARGE,
                                            LUCKYGUNNER, LLC D/B/A
                                            LUCKYGUNNER.COM


                                            OF COUNSEL:

                                            Andrew A. Lothson (PHV application
                                            forthcoming)
                                            SWANSON, MARTIN & BELL, LLP
                                            330 North Wabash, Suite 3300
                                            Chicago, Illinois 60611
                                            Office: (312) 321-9100
                                            Direct: (312) 923-8274
                                            Fax: (312) 321-0990
                                            Email: alothson@smbtrials.com




                                       28
4839-6725-1388.1
      Case 3:20-cv-00141 Document 4 Filed on 05/08/20 in TXSD Page 29 of 29



                                CERTIFICATE OF SERVICE
        I certify that on May 8, 2020, a copy of this document was served on all counsel in
accordance with the Federal Rules of Civil Procedure through use of the Court’s electronic-
notification system, which provides automatic notice of service to registered users. This document
has also been served via First Class Mail and by email on the following recipients:

 Clint E. McGuire
 MARTINEZ & MCGUIRE PLLC
 17227 Mercury Drive, Suite B
 Houston, Texas 77546
 Tel: 281-286-9100
 Fax: 281-286-9105
 clint@mmtriallawyers.com

 Darrell A. Apffel
 APFFEL LEGAL, PLLC
 104 Moody Ave #101
 Galveston, Texas 77550
 Tel: 409-744-3597
 Fax: 281-612-9992
 darrell@apffellegal.com
 Alton C. Todd
 The Law Firm of Alton C. Todd
 312 S. Friendswood Drive
 Friendswood, Texas 77546
 Tel: (281) 992-8633
 Fax: 281-648-8633
 alton@actlaw.com

 Ron J. Rodgers
 RODGERS LAW GROUP, PLLC
 One Harbour Square
 3027 Marina Bay Drive, Suite 310
 League City, Texas 77573
 Tel: 281-884-3891
 Fax: 281-884-3992
 ron@rodgerslawgroup.com

 Dimitrios Pagourtzis
 1130 CR 136A
 ALVIN TX 77511

                                                    /s/ A.M. “Andy” Landry III
                                                    A.M. “Andy” Landry III


                                               29
4839-6725-1388.1
